DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference characters "10" and "54" have both been used to designate “oscillating water column”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “50” has been used to designate both “inlet” and “dual action pump”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0057, “air lines 22” should be changed to “air lines 20”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, “the first SOWC comprising an air pocket at the second end of the first SOWC and within an interior of the first SOWC…at least one opening being defined in the SOWC…the second SOWC comprising an air pocket at the second end of the second SOWC and within an interior of the second SOWC” should be changed to “the first SOWC comprising a first air pocket at the second end of the the interior of the first SOWC…at least one opening being defined in the second SOWC…the second SOWC comprising a second air pocket at the second end of the second SOWC and within the interior of the second SOWC”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recitation, “the first SOWC and the second SOWC each independently exhibiting and first and second efficiency, respectively, of about 70% or greater” is unclear because the claim does not clearly recite what each SOWC is independently exhibiting.
For examination purposes the Examiner is interpreting the first and second SOWC exhibit the ability to generate energy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vazquez (US 10,934,993), in view of Modisette (US 4,286,347).
Regarding claim 1, Vazquez discloses a wave energy converter system comprising: 
a first submerged oscillating water column (SOWC) (10 of Figures) comprising a first end attached to a sea floor (Col. 3:40-43), a second end (30 of Figures) at a distance above the sea floor, and a wall (12 of Figures) extending from the first end to the second end, at least one opening being defined in SOWC, the at least one opening (22 of Figures) allowing water flow between an exterior of the first SOWC and an interior of the first SOWC, the first SOWC comprising an air pocket (Col. 4:36-41) at the second end of the first SOWC and within an interior of the first SOWC, the first SOWC retaining a first float (24 of Figures) within the interior of the first SOWC; 
a second SOWC comprising a first end attached to a sea floor, a second end at a distance above the sea floor, and a wall extending from the first end to the second end, at least one opening being defined in the SOWC, the at least one opening allowing water flow between an exterior of the second SOWC and an interior of the second SOWC, the second SOWC comprising an air pocket at the second end of the second SOWC and within an interior of the second 
a power take-off (25 of Figures) in mechanical communication with the first float and the second float (24 of Figures).
Vasquez does not explicitly disclose an air line connecting the first air pocket to the second air pocket.
Modisette discloses an air line (86, 102, 104 of Figures) connecting the first air pocket to the second air pocket (Col. 4:40-43).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an air line connecting the first and second air pockets in the apparatus of Vazquez, as taught by Modisette, to increase the electrical output from the turbine and generator by increasing the volume of the air flow through the system [Modisette: Col. 4:16-21].
Regarding claim 2, Vazquez discloses further comprising one or more additional SOWC (see Figures multiple SOWC similar to 10 of Figures), each of the one or more additional SOWC comprising an air pocket (Col. 4:36-41), 
Vasquez does not explicitly disclose each air pocket of the one or more additional SOWC being connected to at least one other air pocket of another SOWC via an air line.
Modisette discloses each air pocket (Col. 4:40-43) of the one or more additional SOWC (64, 66, 68, 90, 92, 94, 96 of Figures) being connected to at least one other air pocket of another SOWC via an air line (86, 102, 104 of Figures).

Regarding claim 7, Vazquez discloses wherein a center of the first SOWC (10 of Figures) and a center of the second SOWC (10 of Figures) are separated from one another by a distance that is equivalent to about one-half wavelength of a typical wave passing over the sea floor (Col. 5:19-22).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to separate the distance that is equivalent to about one-half wavelength of a typical wave passing over the sea floor, from about 2 feet apart to about 20 feet apart, between the SOWC in the apparatus of Vazquez when installing small or large arrays or farms in which pluralities of the apparatuses are placed near to one another along a seashore/coastline [Vazquez: Col. 5:19-22] since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Modisette also discloses wherein a center of the first SOWC and a center of the second SOWC (64, 66, 68, 90, 92, 94, 96 of Figures) are separated from one another by a distance that is equivalent to about one-half wavelength of a typical wave passing over the sea floor (Col. 4:30-32).

Regarding claims 8, 9, Vazquez discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose the first SOWC comprising a first connection associated with the wall of the first SOWC, the first connection providing for the first SOWC to be temporarily disassembled and/or rotated about a hinge (claim 8);
the second SOWC comprising a second connection associated with the wall of the second SOWC, the second connection providing for the second SOWC to be temporarily disassembled and/or rotated about a hinge (claim 9).
Modisette discloses the first SOWC (64, 66, 68, 90, 92, 94, 96 of Figures) comprising a first connection associated with the wall of the first SOWC (see Figure 3; connections securing SOWC), the first connection providing for the first SOWC to be temporarily disassembled and/or rotated about a hinge (claim 8);
the second SOWC (64, 66, 68, 90, 92, 94, 96 of Figures) comprising a second connection associated with the wall of the second SOWC (see Figure 3; connections securing SOWC), the second connection providing for the second SOWC to be temporarily disassembled and/or rotated about a hinge (claim 9).

Regarding claim 10, Vazquez discloses a method for harvesting wave energy, the method comprising: 
forming a first air pocket (Col. 4:40-43) at a second end (30 of Figures) of a first SOWC (10 of Figures), the first SOWC comprising a first end attached to a sea floor (Col. 3:40-43), the second end being at a distance above the sea floor, with a wall (12 of Figures) extending from the first end to the second end, at least one opening (22 of Figures) being defined in the wall, the at least one opening allowing water flow between an exterior of the first SOWC and an interior of the first SOWC; 
forming a second air pocket at a second end of a second SOWC, the second SOWC comprising a first end attached to a sea floor, the second end being at a distance above the sea floor, with a wall extending from the first end to the second end, at least one opening being defined in the wall, the at least one opening allowing water flow between an exterior of the second SOWC and an interior of the second SOWC (see Figures multiple SOWC similar to 10 of Figures); and 
wherein as a wave passes the first SOWC and the second SOWC, a first water level within the first SOWC and a second water level within the second SOWC mimic the vertical motion of the water of the passing wave, causing a first float (24 of Figures) retained within the first SOWC and a second float (24 of Figures) retained within the second SOWC to oscillate; 

Vasquez does not explicitly disclose connecting the first air pocket to the second air pocket via an air line; and
causing air to move between the first air pocket and the second air pocket
Modisette discloses connecting the first air pocket to the second air pocket (Col. 4:40-43) via an air line  (86, 102, 104 of Figures); and
causing air to move between the first air pocket and the second air pocket (Col. 4:40-43).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an air line connecting the first and second air pockets in the apparatus of Vazquez, as taught by Modisette, to increase the electrical output from the turbine and generator by increasing the volume of the air flow through the system [Modisette: Col. 4:16-21].
Regarding claim 11, Vazquez discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose the method further comprising forming an air pocket (Col. 4:36-41) at a second end of each of one or more additional SOWC (see Figures multiple SOWC similar to 10 of Figures) and connecting the air pocket of each of the one or more additional SOWC to at least one other air pocket of another SOWC.
Modisette discloses the method further comprising forming an air pocket (Col. 4:40-43) at a second end of each of one or more additional SOWC (64, 66, 68, 90, 92, 94, 96 of Figures) 
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have an air line connecting the first and second air pockets in the apparatus of Vazquez, as taught by Modisette, to increase the electrical output from the turbine and generator by increasing the volume of the air flow through the system [Modisette: Col. 4:16-21].
Regarding claim 16, Vazquez discloses wherein the first SOWC (10 of Figures) and the second SOWC (10 of Figures) are submerged in transitional depth water or shallow water (sea/ocean).
Regarding claim 17, Vazquez discloses the first SOWC (10 of Figures) and the second SOWC (10 of Figures) each independently exhibiting and first and second efficiency, respectively, of about 70% or greater (Col. 3:58-63).
Regarding claim 18, Vazquez discloses wherein the first water level is below the water level of the passing wave at the first SOWC (10 of Figures) and the second water level is below the water level of the passing wave at the second SOWC (10 of Figures) (inherent water levels fluctuate wherein the first and second water levels would be below the water level of passing wave).
Regarding claim 19, Vazquez discloses wherein the first SOWC (10 of Figures) and the second SOWC (10 of Figures) are located in an ocean area at which the ratio of a typical wave height to a typical depth is about 0.78 or less (Col. 5:19-22; located in the sea/ocean, along seashore/coastline).
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3-6 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a wave energy converter system as recited by independent claim 1, comprising:
a first submerged oscillating water column (SOWC) comprising a first end attached to a sea floor, a second end at a distance above the sea floor, and a wall extending from the first end to the second end, at least one opening being defined in SOWC, the at least one opening allowing water flow between an exterior of the first SOWC and an interior of the first SOWC, the first SOWC comprising an air pocket at the second end of the first SOWC and within an interior of the first SOWC, the first SOWC retaining a first float within the interior of the first SOWC; 
a second SOWC comprising a first end attached to a sea floor, a second end at a distance above the sea floor, and a wall extending from the first end to the second end, at least one opening being defined in the SOWC, the at least one opening allowing water flow between an exterior of the second SOWC and an interior of the second SOWC, the second SOWC comprising 
an air line connecting the first air pocket to the second air pocket; and 
a power take-off in mechanical communication with the first float and the second float; and
wherein the first float is in mechanical communication with the power take-off via a first shaft and the second float is in mechanical communication with the power take-off via a second shaft.

With respect to claim 12 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a method for harvesting wave energy as recited by independent claim 10, comprising:
forming a first air pocket at a second end of a first SOWC, the first SOWC comprising a first end attached to a sea floor, the second end being at a distance above the sea floor, with a wall extending from the first end to the second end, at least one opening being defined in the wall, the at least one opening allowing water flow between an exterior of the first SOWC and an interior of the first SOWC; 
forming a second air pocket at a second end of a second SOWC, the second SOWC comprising a first end attached to a sea floor, the second end being at a distance above the sea floor, with a wall extending from the first end to the second end, at least one opening being defined in the wall, the at least one opening allowing water flow between an exterior of the second SOWC and an interior of the second SOWC; and 

wherein as a wave passes the first SOWC and the second SOWC, a first water level within the first SOWC and a second water level within the second SOWC mimic the vertical motion of the water of the passing wave, causing air to move between the first air pocket and the second air pocket and causing a first float retained within the first SOWC and a second float retained within the second SOWC to oscillate; 
wherein the first float and the second float are connected to a power take-off; and
the power take-off comprising a first pump in mechanical communication with the first float and a second pump in mechanical communication with the second float, the method comprising translating the oscillating motion of the first and second floats to energy of a pump fluid that is pumped by the first and second pumps.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Smith (US 8,628,303) discloses a wave energy converter system including a double action pump.
Hill Jr (US 8,105,052), Khan (US 2007/0130929), Boccotti (US 2005/0207844), Moody (US 4,441,316) discloses a wave energy converter system comprising an oscillating water column.
Breen (US 7,830,032) discloses a wave energy converter system comprising an air line connecting a first and second air pocket.
Muller (US 2010/0117367), Hirsch (US 2005/0099010) discloses a wave energy converter system with a first end attached to a seafloor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.